Notice of appeal was given February 5, 1926. The record was filed in this court August 11, 1926, and the judgment affirmed on December 8, 1926. On March 7, 1927, motion for rehearing was filed here which, for the first time, attacks the sufficiency of the indictment because it uses the disjunctive "or" instead of the conjunctive "and." The precedents are numerous to the effect that the conjunctive should be used. Apparently the attack, however, should be made by motion or exception in the trial court. See Lewellen v. State, 54 Tex.Crim. Rep.. The writer thinks this should be the rule. However, the point raised in the motion for rehearing comes too late for consideration. The motion, therefore, will be stricken out.
Overruled.